



EXHIBIT 10.23




Letter Agreement




December 7, 2016


Veronica L. Smith
Vice President, Corporate Controller and Assistant Treasurer
Libbey Inc.
Re:    Letter Agreement
Dear Ronni,
We are pleased that you have agreed to serve as the Interim Chief Financial
Officer of Libbey Inc. (“Libbey”) effective January 1, 2017. While serving as
Interim CFO, you will continue to fulfill your current role as Libbey’s Vice
President, Corporate Controller and Assistant Treasurer. In recognition of this
extraordinary service, Libbey will pay you a retention bonus as described in
this letter agreement.
The total gross amount of the retention bonus will be $225,000. The retention
bonus will be paid to you in three equal installments of $75,000, with one (1)
installment being payable upon the occurrence of each of the following
triggering events:
1.
The date that is five (5) days after the successful filing with the U.S.
Securities and Exchange Commission of Libbey’s Form 10-K for the 2016 fiscal
year;



2.
The date that is five (5) days after the first date of employment of Libbey’s
new Chief Financial Officer;



3.
The date that is 60 days after the first date of employment of Libbey’s new
Chief Financial Officer.



If Libbey terminates your employment without Cause (as defined in the
Non-Executive Severance Pay Plan) before the occurrence of any of the triggering
events listed above, you will be ineligible for any future retention bonus
installments. If your employment otherwise terminates before the occurrence of
any of the events listed above, you will be ineligible for any future retention
bonus installments and you must repay to Libbey all installments previously paid
to you.
As Libbey’s Interim Chief Financial Officer, you will perform all duties
assigned by Libbey commensurate with that position and devote your best efforts
to performing such services to Libbey as Libbey reasonably may request. These
duties will include but not be limited to: (i) serving as Libbey’s principal
financial and accounting officer reporting directly to the Chief Executive
Officer; (ii) managing Libbey’s accounting and treasury departments and
operations (including internal controls); (iii) managing Libbey’s and Libbey’s
subsidiaries’ finance operations; and (iv) overseeing Libbey’s compliance with
and adherence to all Securities and Exchange Commission reporting obligations
and applicable rules and regulations.
You are expected to promptly and faithfully comply with all the rules and
regulations of applicable governmental regulatory agencies and with the
reasonable instructions, directions, requests, rules and regulations of Libbey
in connection with the performance of your duties. If you fail to satisfactorily
perform your duties, as determined in Libbey’s sole discretion, you will be
ineligible for any retention bonus installments that Libbey has not yet paid to
you.
This letter agreement does not guarantee your employment for any specific period
of time. Your employment remains at-will, meaning that you or Libbey may
terminate the employment relationship at any time, with or without cause. The
retention bonus is not part of your normal or expected compensation for purposes
of calculating any severance, retirement, welfare, incentive, insurance or
similar employee benefit. Despite any action Libbey takes with respect to any
income tax, social insurance, payroll tax, or other tax-related withholding, the
ultimate liability for all such taxes is and remains your responsibility.
This letter agreement is intended to comply with, or be exempt from, Section
409A of the Internal Revenue Code of 1986, as amended, and shall be construed
and administered in accordance therewith. This letter agreement contains all of
the understandings and representations between you and Libbey relating to any
retention bonus, and supersedes all prior and contemporaneous understandings,
discussions, agreements, representations and warranties, written and oral, with
respect to any retention bonus.





--------------------------------------------------------------------------------





This letter agreement may not be amended or modified unless in writing and
signed by both you and an authorized Libbey representative. The terms of this
letter agreement will be binding upon and inure to the benefit of you, Libbey
and your and Libbey’s respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. This letter agreement will be governed by and
construed, interpreted and enforced in accordance with the substantive laws of
the State of Ohio.
Please indicate your acceptance to the terms and conditions herein by signing
this letter agreement and returning it to me, with a copy to Susan Kovach, Vice
President, General Counsel & Secretary, and Carol Summersgill, Vice President,
Human Resources. I look forward to your favorable reply.
Sincerely,


/s/ William A. Foley


William A. Foley
Chairman and Chief Executive Officer






Acknowledged, agreed and accepted by:


/s/ Veronica L. Smith
 
December 7, 2016
 
Veronica L. Smith
 
Date
 
 
 
 
 
 
 
 
 
 
 
cc:
Susan Kovach
 
 
 
 
Carol Summersgill
 
 
 



                                        













